Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a sputtering gun, a system containing the sputtering gun, and method of operating the sputtering gun, the gun comprising:
	A heat sink with magnets embedded by a surface of the heat sink, and a ring groove on the surface of the heat sink, a retainer ring supporting the heat sink and a target, the target containing the heat sink surface, an unfilled space between the groove and target, the groove causing partial melting of the target to allow for operation of the gun such that condensative dangling of the target material on a substrate occurs.
	While prior art exists disclosing knowledge in the art of similar configuration target and backing plates (see Yamanishi and Abe, as applied in prior office actions), none of the prior art teaches nor suggests the specific configuration of heat sink with embedded magnet, groove in the heat sink and target designed to form melting regions on the target for forming condensative dangling of target material on the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON BERMAN/             Primary Examiner, Art Unit 1794